 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   JOSE PAYAN,                                         Case No.: 19-CV-1976 W (AGS)
13                                      Plaintiff,
                                                         ORDER GRANTING JOINT
14   v.                                                  MOTION TO DISMISS WITH
                                                         PREJUDICE [DOC. 12]
15   ALLSTATE INSURANCE COMPANY,
     et al.,
16
                                     Defendants.
17
18   Parties have filed a joint motion to dismiss this action with prejudice pursuant to Federal
19   Rule of Civil Procedure 41(a)(1)(A)(ii). [Doc. 12.] Good cause appearing, the Court
20   GRANTS the joint motion and dismisses the case with prejudice. All parties shall bear
21   their own costs and attorneys’ fees.
22         IT IS SO ORDERED.
23
24
     Dated: January 30, 2020
25
26
27                                                         States District Judge

28

                                                     1
                                                                                   19-CV-1976 W (AGS)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
         19-CV-1976 W (AGS)
